           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

CHAD SANDINE; GROUNDHOGZ
EXPRESS, INC.; and GROUNDHOGZ
LOGISTICS, INC.                                    PLAINTIFFS/
                                          COUNTER-DEFENDANTS

v.                       No. 3:17-cv-151-DPM

DON TATE; and TATE EXPRESS, INC.                  DEFENDANTS/
                                            COUNTER-CLAIMANTS

                      AMENDED JUDGMENT
     The complaint and counterclaims are dismissed with prejudice.
The Court retains jurisdiction until 31 July 2019 to enforce the parties'
settlement agreement.


                                       D .P. Marshall Jr.
                                       United States District Judge
